Appellant was convicted in the District Court of San Jacinto County of selling intoxicating liquor, and his punishment fixed at one year in the penitentiary.
The record is before us without bills of exception. The State witness affirmed positively the purchase of intoxicating liquor from appellant. Appellant denied this. The jury solved the issue against appellant. The veracity of the State witness was not attacked and was for the jury. The charge of the court and indictment appearing to be regular, an affirmance will be ordered.
Affirmed.
[Rehearing denied June 11, 1924. Reporter.]